
	
		III
		111th CONGRESS
		2d Session
		S. RES. 642
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Inouye (for himself
			 and Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the National Institute of
		  Nursing Research on the occasion of its 25th anniversary.
	
	
		Whereas, in 1983, the Institute of Medicine recommended
			 that nursing research be included in biomedical and behavioral science
			 research;
		Whereas the Health Research Extension Act of 1985 (Public
			 Law 99-158; 99 Stat. 820) established the National Center for Nursing Research
			 (referred to in this preamble as the Center) within the National
			 Institutes of Health to disseminate information related to basic and clinical
			 nursing research;
		Whereas the National Center for Nursing Research excelled
			 in carrying out the purpose of the Center to provide research training and
			 fellowships in the areas of disease prevention, health promotion, and nursing
			 care for individuals with acute and chronic illnesses and the families of those
			 individuals;
		Whereas Congress, recognizing the contributions of the
			 National Center for Nursing Research to improving quality care and health,
			 redesignated the Center as the National Institute of Nursing Research (referred
			 to in this preamble as the NINR) through the enactment of the
			 National Institutes of Health Revitalization Act of 1993 (Public Law 103-43;
			 107 Stat. 122);
		Whereas the research focus of the NINR for the 25 years
			 prior to the approval of this resolution has resulted in advances in nursing
			 science at all stages of the lifespan of an individual;
		Whereas the mission of the NINR is to promote and improve
			 the health of individuals, families, communities, and vulnerable populations of
			 the United States;
		Whereas the NINR views nursing science as the cornerstone
			 for integrating biological and behavioral sciences, exploring innovations, and
			 improving research methods;
		Whereas research funded by the NINR has improved the
			 health outcomes and enhanced the quality of life of the people of the United
			 States by managing disease and relieving symptoms of disease;
		Whereas the NINR is committed to helping to eliminate the
			 health disparities facing minority and disadvantaged populations across the
			 United States;
		Whereas the NINR holds the principal responsibility for
			 end-of-life research conducted at the National Institutes of Health; and
		Whereas the NINR spends a remarkable 7 percent of the
			 budget of the NINR on training new researchers, ensuring that the number of
			 nurse scientists and the faculty educating the next generation of professional
			 nursing students continues to grow: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 National Institute of Nursing Research on the occasion of its 25th anniversary;
			 and
			(2)commends the
			 National Institute of Nursing Research for its ongoing support of nursing
			 research, which is integral to the health of the people of the United
			 States.
			
